         Case 1:19-cv-00945-RDM Document 8-1 Filed 05/03/19 Page 1 of 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

NILAB RAHYAR TOLTON,                          )
40 Coppercrest,                               )
Aliso Viejo, CA 92656,                        )   No.____________________
                                              )
and                                           )
                                              )   JURY TRIAL DEMANDED
ANDREA MAZINGO,                               )
1200 Duke Lane,                               )
Walnut CA 91789,                              )
                                              )
and                                           )
                                              )
JANE DOES 1–4,                                )
c/o Sanford Heisler Sharp, LLP                )
111 S Calvert St., Suite 1950                 )
Baltimore, MD 21202,                          )
   Plaintiffs, on behalf of themselves and )
               all others similarly situated, )
                                              )
v.
                                              )
JONES DAY, a General Partnership,             )
                                 Defendant. )


                   CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiffs Nilab Rahyar Tolton, Andrea Mazingo, Jane Doe 1, Jane Doe 2, Jane Doe 3, and

Jane Doe 4 (“Plaintiffs” or “Class Representatives”), by and through their attorneys, Sanford

Heisler Sharp, LLP, bring this action on behalf of themselves and all similarly situated female

attorneys against Defendant Jones Day, a General Partnership (“Defendant,” “Jones Day,” or “the

Firm”). Plaintiffs allege, with knowledge as to themselves and upon information and belief

otherwise, that Defendant engages in systemic discrimination based on gender, pregnancy, and

maternity, as follows:
